                                                                                        FILED
                                                                               2019 Dec-18 PM 03:44
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        EASTERN DIVISION

ELIZABETH MORGAN TODD,                      )
                                            )
       Plaintiff,                           )
                                            )
v.                                          )        1:18-cv-01513-LSC
                                            )
PFIZER INC,                                 )
                                            )
       Defendant.                           )
                                            )


                     MEMORANDUM OF OPINION AND ORDER
      Plaintiff Elizabeth Morgan Todd (“Todd”) brings this products liability

action against Defendant Pfizer Inc. (“Pfizer”), alleging that Pfizer’s drug Lyrica

caused her to suffer permanent cognitive impairments. Before the Court is Pfizer’s

second motion to dismiss. (Doc. 19.) Todd has timely filed her opposition. The

motion is fully briefed and ripe for review. For the reasons stated below, Pfizer’s

motion (doc. 10) is due to be granted in part and denied in part.




                                    Page 1 of 22
    I.      BACKGROUND


    a. RELEVANT FACTS1


         In 2008, Todd was prescribed the drug Lyrica by her physician. Defendant

Pfizer produces and sells Lyrica. Lyrica is a prescription drug designed to treat pain

associated with fibromyalgia. Since being on a regular regiment of Lyrica, Todd

alleges that she has suffered a steady and significant cognitive decline including early

onset dementia as a result of her long-term use of Lyrica. Todd alleges that Pfizer

was aware of such side effects, but nevertheless manufactured and sold Lyrica

without providing a warning regarding these side effects. As a result of her cognitive

decline, Todd has had to leave her job as a nurse and is now dependent on a caregiver.

    b. PROCEDURAL HISTORY

         Todd originally filed this action on September 17, 2018 in the Eastern Division

of the Northern District of Alabama. (Doc. 1.) Pfizer moved to dismiss the initial

complaint on October 29, 2018, arguing that Todd’s claims were either federally

preempted or inadequately pleaded under FED. R. CIV. P. 8 and 9. (Doc. 10.) Due to




1
        In evaluating a motion to dismiss, the Court “accept[s] the allegations in the complaint as
true and constru[es] them in the light most favorable to the plaintiff.” Lanfear v. Home Depot, Inc.,
679 F.3d 1267, 1275 (11th Cir. 2012). The following facts are, therefore, taken from Todd’s
allegations contained in her complaint, and the Court makes no ruling on their veracity.
                                           Page 2 of 22
a recusal by the then-presiding district judge, the action was transferred to this Court

on January 17, 2019. (Doc. 16.)

         On May 29, 2019, this Court entered a Memorandum of Opinion and Order

granting Pfizer’s motion to dismiss in part. (Doc. 17.) The Court found that (1)

Todd’s claims arising from a failure to warn were adequately pleaded under Rule 8

but were—as then pleaded—preempted under federal law; (2) her claims arising

from a design defect, though not clearly preempted under federal law, were not

viable as pleaded under Alabama law; and (3) her remaining claims for fraud, breach

of warranty, and violation of consumer protection laws did not conform with federal

pleading standards. The Court dismissed all of Todd’s claims without prejudice and

granted her request to amend her complaint in conformance with the Court’s

findings.

         As permitted, Todd timely filed her First Amended Complaint (“FAC”),

purporting to address the deficiencies in her initial complaint. (Doc. 18.) Pfizer then

filed a second motion to dismiss, seeking dismissal of all Todd’s claims with

prejudice. (Doc. 19.) In filing her response, Todd has not requested leave to amend

any defects that the Court finds in her FAC. (See Doc. 21.)

   II.      STANDARD

         In general, a pleading must include “a short and plain statement of the claim


                                      Page 3 of 22
showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). However, to

withstand a motion to dismiss pursuant to FED. R. CIV. P. 12(b)(6), a complaint

“must plead enough facts to state a claim to relief that is plausible on its face.” Ray

v. Spirit Airlines, Inc., 836 F.3d 1340, 1347–48 (11th Cir. 2016) (quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007)) (internal quotation marks omitted). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Stated another way, the factual

allegations in the complaint must be sufficient to “raise a right to relief above the

speculative level.” Edwards v. Prime, Inc., 602 F.3d 1276, 1291 (11th Cir. 2010). A

complaint that “succeeds in identifying facts that are suggestive enough to render

[the necessary elements of a claim] plausible” will survive a motion to dismiss. Watts

v. Fla. Int’l Univ., 495 F.3d 1289, 1296 (11th Cir. 2007) (quoting Twombly, 550 U.S.

at 556) (internal quotation marks omitted).

      In evaluating the sufficiency of a complaint, this Court first “identif[ies]

pleadings that, because they are no more than conclusions, are not entitled to the

assumption of truth.” Iqbal, 556 U.S. at 679. This Court then “assume[s] the[]

veracity” of the complaint’s “well-pleaded factual allegations” and “determine[s]

whether they plausibly give rise to an entitlement to relief.” Id. Review of the


                                      Page 4 of 22
complaint is “a context-specific task that requires [this Court] to draw on its judicial

experience and common sense.” Id. If the pleading “contain[s] enough information

regarding the material elements of a cause of action to support recovery under some

‘viable legal theory,’” it satisfies the notice pleading standard. Am. Fed’n of Labor &

Cong. of Indus. Orgs. v. City of Miami, 637 F.3d 1178, 1186 (11th Cir. 2011) (quoting

Roe v. Aware Woman Ctr. for Choice, Inc., 253 F.3d 678, 683–84 (11th Cir. 2001)).

   III.   DISCUSSION

      As in her initial complaint, Todd brings claims against Pfizer for (1)

negligence; (2) violations of the Alabama Extended Manufacturers’ Liability

Doctrine (AEMLD); (3) breach of express warranty; (4) breach of implied

warranties; (5) fraudulent misrepresentation; (6) fraudulent concealment; (7)

negligent misrepresentation; (8) fraud and deceit; (9) violation of consumer

protection laws; (10) negligence – failure-to-warn; and (11) negligence – negligent

design. Todd’s claims may essentially be characterized as claims alleging that Pfizer

failed to warn her about the dangers of Lyrica and claims alleging that Pfizer

improperly designed Lyrica. Pfizer argues that Todd’s FAC fails to address any of

the deficiencies found in her original complaint, including those arising from federal

preemption and federal pleading standards.

      The Court will address each type of claim in turn.


                                     Page 5 of 22
  a. TODD’S FAILURE TO WARN CLAIMS

      Pfizer argues that Todd’s claims based on a failure to warn are due to be

dismissed due to federal preemption. Although state law may impose duties

regarding warnings and drug safety, federal law imposes a set of more complex drug

labeling and safety requirements. PLIVA, Inc. v. Mensing, 564 U.S. 604, 612 (2011);

Mutual Pharm. Co. v. Bartlett, 570 U.S. 472, 477 (2013). Before marketing and

producing a drug in interstate commerce, a drug manufacturer is required to gain the

approval of the Food and Drug Administration (“FDA”). See 21 U.S.C. § 355. As

part of this pre-market approval, the FDA must approve of the chemical composition

of the drug. Bartlett, 570 U.S. at 477. In addition to approving the contents of the

drug, the FDA must approve the drug’s proposed label. See 21 U.S.C. § 355; 21

C.F.R. 201.57(a). Where state law would require a different label or design and

therefore conflict with federal law, compliance is impossible and state law is

preempted. See Freightliner Corp. v. Myrick, 514 U.S. 280, 287 (1995); Bartlett, 573

U.S. at 490. Ultimately, “[t]he question for ‘impossibility’ is whether the private

party could independently do under federal law what state law requires of it.”

PLIVA, Inc., 564 U.S. at 620; Wyeth v. Levine, 555 U.S. 555, 573 (2009).

      Although “a manufacturer may [generally] only change a drug label after the

FDA approves a supplemental application,” Wyeth, 555 U.S. at 568, manufacturers


                                   Page 6 of 22
of name brand drugs may in certain instances make unilateral changes to the label of

its drug under the “changes being effected” (“CBE”) regulation in order to “add

or strengthen a contraindication, warning, precaution, or adverse reaction” on the

label of its drug without waiting for FDA approval due to “newly acquired

information” regarding “evidence of a causal association.” 21 C.F.R.

§ 314.70(c)(6)(iii)(A).2 A plaintiff can thus avoid preemption by demonstrating the

existence of newly acquired information that would have allowed a defendant “to

modify [the drug’s] label after its approval and before [the plaintiff’s] injury,”

thereby satisfying both its federal and state-law duties to maintain accurate warning

labels. McGee v. Boehringer Ingelheim Pharm., Inc., No. 4:16-cv-2082-KOB, 2018 WL

1399237, at *4 (N.D. Ala. Mar. 20, 2018).

       In granting Pfizer’s earlier motion to dismiss in part, this Court found that

Todd’s initial complaint did not “contain sufficient factual allegations to plausibly

indicate that newly acquired information became available to Pfizer such that Pfizer

could or should have changed its warning label through the CBE process.” (Doc. 17




2
        Because the CBE regulation permits a manufacturer of a brand name drug to strengthen its
warning before receiving FDA approval, “the mere fact that the FDA approved [the drug in
question’s] label does not establish that it would have prohibited such a change.” Wyeth, 555 U.S.
at 573. To show that the FDA would have prohibited such a change, a defendant must show “clear
evidence” that it fully informed the FDA and that the FDA in turn informed the manufacturer that
it would not approve such a change. Merck Sharp & Dohme Corp. v. Albrecht, 139 S. Ct. 1668,
1672 (2019).
                                         Page 7 of 22
at 6.) In her initial complaint, Todd alleged that Pfizer knew of certain scientific

studies that revealed a causal link between Lyrica and severe health issues. (Doc. 1

at ¶ 35.) However, the Court noted that these allegations “fail[ed] to include facts

indicating that these studies represented newly acquired information such that Pfizer

would have been able to change its labels through the CBE process.” (Doc. 17 at 6.)

      Todd now claims to have addressed these issues in her FAC, making clearer

that Pfizer had access to new information mandating label changes through the CBE

process. (Doc. 21 at 7.) Upon examination of the FAC, the Court finds that she has

now adequately made such allegations. Specifically, her FAC now expressly alleges

that the “FDA was not aware of [the] studies and the information revealed from

them when the original label was approved.” (Doc. 18 at ¶ 39.) This allegation, taken

as true, establishes that the studies referenced in the FAC constitute “newly

acquired information” for the purposes of making unilateral label changes through

the CBE process. As a result, Todd has addressed the issues raised by this Court’s

prior Order and has now pleaded a failure-to-warn claim that is not preempted by

federal law.

      Pfizer’s arguments to the contrary are unavailing. Specifically, it argues that

Todd “has not alleged ‘newly-available data that [Pfizer] had or should have had

after [Lyrica’s] approval and before [her] injury.’” (Doc. 19 at 5) (quoting See McGee,


                                     Page 8 of 22
2018 WL 1399237, at *4–*5 (emphasis added)). To be sure, Todd does not expressly

allege when Pfizer knew of these studies. Indeed, apart from alleging that the studies

were not before the FDA when it approved the labeling, she does not allege any

further facts about the timing of these studies or that these studies were available to

Pfizer prior to her alleged injury.3 However, the FAC does allege that

       Defendant through its affirmative misrepresentations and omissions
       actively concealed from Mrs. Todd and her prescribing physicians the
       true and significant risks associated with Lyrica use. Had the
       prescribing physicians been adequately warned, provided true,
       complete and accurate information regarding Lyrica, they would not
       have prescribed Lyrica to Mrs. Todd. Defendant failed to modify or
       update its label or warnings through the CBE process despite having the
       newly acquired information highlighted above.

(Doc. 18 at ¶ 49.) This allegation draws a clear connection between Todd’s injury—

which followed the affirmative misrepresentations and omissions—and Pfizer’s

acquisition of the new studies—which preceded the affirmative misrepresentations

and omissions. Taken as true, it allows for the reasonable inference that Pfizer had

access to the new studies at some point prior to Todd’s injury.

      Accordingly, Pfizer’s motion to dismiss Todd’s amended failure-to-warn



3
         Todd FAC admittedly provides the date for one of the three studies to which she refers.
(Doc. 18 at ¶ 10) (providing a publication date of October 2009, a year after Todd first began
taking Lyrica in 2008). However, the FAC indicates that this study concerned the effects of a drug
called “Gabapentin.” (Id.) The FAC fails to indicate whether Lyrica and Gabapentin are the same
drug. Further, it does not indicate that the two are so similar that a study concerning the effects of
the latter is applicable to the former. As a result, the study of Gabapentin’s effects is inapposite at
this time.
                                           Page 9 of 22
claims is due to be denied.

  b. TODD’S DESIGN DEFECT CLAIMS

      In its motion to dismiss, Pfizer again argues that Todd’s design defect claims

are preempted by federal law. This Court previously noted in its Order granting

dismissal in part that it was unclear from the pleadings whether federal preemption

extends to Todd’s design defect claims. (Doc. 17 at 7.) However, the Court need not

reach that constitutional question here because Todd’s design defect claims still

conflict with Alabama law. See Mink v. Smith & Nephew, Inc., 860 F.3d 1319, 1328

(11th Cir. 2017) (noting that a court should “analyze whether each claim can stand

under state law, and only then decide the preemption questions where necessary”).

       Under Alabama law, prescription drugs are considered “unavoidably unsafe”

and accordingly are considered “defective only when not accompanied by an

adequate warning.” Tatum v. Schering Corp., 795 F.2d 925, 926 (11th Cir. 1986)

(discussing Alabama law); see Stone v. Smith, Kline & French Labs., 447 So. 2d 1301,

1304 (Ala. 1984) (“[I]n the case of an ‘unavoidably unsafe’ yet properly prepared

prescription drug, the adequacy of the accompanying warning determines whether

the drug, as marketed, is defective, or unreasonably dangerous.”). Consequently,

under Alabama law, Todd’s design defect claims are in all actuality part of her

failure-to-warn claims and not separate claims. See e.g., Barcal v. EMD Serono, Inc.,


                                   Page 10 of 22
No. 5:14-cv-01709-MHH, 2016 WL 1086028, at *3 (N.D. Ala. March 21, 2016).

Accordingly, such claims are due to be dismissed.

       In its previous Order granting dismissal in part, this Court instructed Todd to

“re-plead her design defects in accordance with Alabama law.” (Doc. 17 at 8.)4

However, examination of Todd’s FAC reveals no attempt by her to re-plead her

design defect claims as ordered by this Court. Accordingly, Todd’s design defect

claims are now due to be dismissed with prejudice.

    c. TODD’S FRAUD CLAIMS

       Todd asserts several causes of action involving fraudulent behavior by Pfizer.

“In alleging fraud or mistake, a party must state with particularity the circumstances

constituting fraud or mistake.” FED. R. CIV. P. 9(b). This heightened pleading

standard requires the plaintiff “to plead the who, what, when, where, and how of the

allegedly false statements and then allege generally that those statements were made

with the requisite intent.” Mizzaro v. Home Depot, Inc., 544 F.3d 1230, 1237 (11th

Cir. 2008). Specifically, the complaint must contain

       (1) precisely what statements were made in what documents or oral
       representations or what omissions were made; (2) the time and place of
       each such statement and the person responsible for making it; (3) the
       content of such statements and the manner in which they misled the


4
        The Court also instructed Todd to re-plead her design defects claims to cure any potential
issues with federal preemption. (Doc. 17 at 8.) However, as noted above, the Court need not
reach that issue here where Todd’s design defect claims are not viable under Alabama law.
                                         Page 11 of 22
       plaintiff; and (4) what the defendant obtained as a consequence of the
       fraud.
Id. (quoting Tello v. Dean Witter Reynolds, Inc., 494 F.3d 956, 972 (11th Cir. 2007)).

      In dismissing Todd’s fraud claims without prejudice, this Court previously

noted that her initial complaint did not allege fraud with particularity. Specifically, it

found that the initial complaint “[did] not provide sufficient factual allegations

regarding the alleged misrepresentations, including but not limited to facts regarding

the substance of the actual alleged misrepresentations or omissions and the time or

place of these misrepresentations.” (Doc. 17 at 9.)

      Examination of the FAC confirms that Todd has corrected the deficiencies

raised in this Court’s prior Order. As Todd notes in her response, the FAC

“identifies more specific information concerning [Pfizer’s] knowledge, how the label

was insufficient, and what process [Pfizer] avoided to keep a less accurate but more

positive label on its highly profitable drug.” (Doc. 21 at 13.) This new information

provides greater detail of the content of Pfizer’s alleged falsehoods. Todd has made

several allegations as to how Pfizer represented that Lyrica had “been tested and was

found to be safe and/or effective for fibromyalgia.” (See, e.g., Doc. 18 at ¶ 115.) She

asserts that Pfizer represented that Lyrica was safe through “reports, press releases,

advertising campaigns, television commercials, print ads, magazine ads, billboards,

and all other commercial media.” (Doc. 21 at ¶ 149.) She further asserts that Lyrica


                                     Page 12 of 22
came with a warning label that failed to warn of all known dangers associated with

the product. (Id. at ¶ 6.) The FAC’s reference to Lyrica’s severe impacts on

cognitive ability shows what information Pfizer omitted in its alleged statements. (Id.

at ¶ 35.) Further, the FAC alleges that Pfizer made such misstatements and

omissions at all times during the course of dealing between the two parties. (Id. at

¶ 127.) Finally, the FAC indicates that Todd and her physicians relied upon such

misstatements and omissions, allowing Pfizer to profit from further sales. (See id. at

¶¶ 27, 46.)

     These allegations, taken as true and read in the light most favorable to Todd,

satisfy Rule 9(b) and provide sufficient notice to Pfizer of Todd’s fraud claims

against it. See Houston v. Bayer Healthcare Pharm., Inc., 16 F. Supp. 3d 1341, 1349–50

(N.D. Ala. 2014) (finding Rule 9(b) satisfied where the plaintiff alleged that she and

her physicians relied upon an inaccurate warning label that came with a dangerous

birth control device). Accordingly, Pfizer’s motion to dismiss Todd’s fraud claims

is due to be denied.

  d. TODD’S WARRANTY CLAIMS

     The Court now turns to Todd’s warranty claims. In the Order dismissing those

claims without prejudice, the Court found that the initial complaint “fail[ed] to

provide information regarding the scope of the warranties alleged to have been made


                                    Page 13 of 22
by Pfizer.” (Doc. 17 at 10.) As a result, the Court directed Todd to provide additional

factual allegations to cure that defect. (See id.)

       Todd has not amended her warranty claims as instructed in the Court’s

previous Order.5 Nor does she provide any new argument in her response to Pfizer’s

latest motion to dismiss (doc. 21 at 14–16); rather, she rehashes arguments from her

response to Pfizer’s previous motion (doc. 14 at 16–19). Indeed, apart from a passing

reference in her response, Todd does not acknowledge that the Court intended for

her to provide greater detail in her FAC. (Doc. 21 at 7.) With that failure in mind,

the Court will still examine each of Todd’s warranty claims to determine whether

she has adequately pleaded any of them.

       Upon further examination, the Court finds that Todd has adequately pleaded

a claim for breach of express warranty. The Alabama Commercial Code provides that

an express warranty is created by “[a]ny affirmation of fact or promise made by the

seller to the buyer which relates to the goods and becomes part of the basis of the

bargain,” Ala. Code (1975) § 7-2-313(1)(a), or by “[a]ny description of the goods




5
        Examination of Todd’s FAC reveals the addition of a single, unrelated allegation in the
Express Warranty section. (Doc. 18 at ¶ 100) (“Defendant acquired new information as outlined
above but failed to amend its label despite the new information. Amendment of the label was
Defendant’s responsibility and they had the ability to do so but failed to because of fear that the
financial loss once the public users and treating physicians learned of his likelihood to cause
permanent cognitive impairment.”).
                                         Page 14 of 22
which is made part of the basis of the bargain,” Ala. Code (1975) § 7-2-313(1)(b).

      Todd relies upon the decision in Houston, 16 F. Supp. 3d at 1341, to argue that

she has alleged sufficient facts to state an express warranty claim. In Houston, an

intrauterine birth control device user brought an express warranty claim against the

device manufacturer. Id. at 1349. Her complaint alleged that the device was expressly

warranted to be “safe . . . for [her] and members of the public generally.” Id. She

further alleged that she had relied upon those representations in choosing to use the

device and that the device was “not safe or effective” and this it could produce

significant health issues. Id. Taking those allegations to be true, the court concluded

that the plaintiff had stated a plausible claim for breach of express warranty. Id.

      The facts here are analogous to those in Houston. As in Houston, Todd has

alleged that Pfizer expressly warranted to her and her physicians that the drug Lyrica

is “safe and well accepted by users.” (Doc. 21 at ¶ 92.) Furthermore, Todd has

alleged that she relied upon that representation and that the product failed to

perform as safely as promised. (Id. at ¶¶ 95–96.) To be sure, the Court is hesitant to

conclude that alleging only a promise that a product is “safe” sufficiently defines the

scope of an expressed warranty. However, the allegations in Todd’s FAC go even

further than those seen in Houston: she also alleges that “[Pfizer] expressly

represented to Mrs. Todd . . . that [Lyrica] did not produce any dangerous side


                                     Page 15 of 22
effects in excess of those risks associated with other forms of treatment for

fibromyalgia, that the side effects it did produce were accurately reflected in the

warnings and that it was adequately tested and fit for its intended use.” (Id. at ¶ 99.)

These allegations, taken as true, sufficiently define the scope of the express warranty

that Pfizer allegedly made to Todd and her physicians.

      Moving forward, the burden will be on Todd to show the exact manner in

which Pfizer made such representations. For now, Todd has adequately pleaded a

claim of breach of express warranty under Alabama law.

      The same cannot be said of Todd’s implied warranty claims. Todd’s FAC

appears to bring two types of implied warranty claims. First, she alleges that Pfizer

breached an implied warranty of fitness for a particular purpose. (Id. at ¶ 108) (“Mrs.

Todd . . . did rely on said implied warranty . . . of fitness for a particular purpose.”).

Second, she alleges that Pfizer breached an implied warranty of merchantability. (Id.

at ¶ 106) (alleging that Pfizer represented that “Lyrica was safe and of merchantable

quality and fit for the ordinary purpose for which said product was to be used”). Both

claims must fail as pleaded.

      As an initial matter, Todd has not properly alleged the breach of an implied

warranty of fitness for a particular purpose. To state such a claim in Alabama, the

plaintiff must plead that (1) the buyer had a particular purpose for which the goods


                                     Page 16 of 22
were required, (2) the seller, at the time of contracting, had reason to know of the

buyer’s particular purpose, and (3) the seller, at the time of contracting, had reason

to know that the buyer was relying on the seller’s skill or judgment to select or furnish

suitable goods. See Ala. Code (1975) § 7-2-315. The Official Comments for this code

section define a “particular purpose” as involving a “specific use by the buyer which

is peculiar to the nature of his business.” Ala. Code (1975) § 7-2-315, cmt 2. Thus,

this cause of action does not involve “uses which are customarily made of the goods

in question.” Id. Here, Todd’s FAC does not allege that she intended to make

specialized use of Lyrica that differed from the ordinary usage of the drug.

Therefore, she has not adequately pleaded a claim for breach of an implied warranty

of fitness for a particular purpose.

      Finally, upon examination of Todd’s implied warranty of merchantability

claim, the Court finds that Todd has not sufficiently alleged that the scope of this

warranty extends to the injury she suffered. In Alabama, an implied warranty of

merchantability of goods arises “in a contract for their sale if the seller is a merchant

with respect to goods of that kind.” Ala. Code (1975) § 7-2-314(1). To be

merchantable, the goods “must be at least . . . fit for the ordinary purposes for which

such goods are used.” Ala. Code (1975) § 7-2-314(2)(c).

      The Alabama Supreme Court has held that “a claim alleging breach of an


                                       Page 17 of 22
implied warranty of merchantability is separate and distinct from an AEMLD claim

and is viable to redress an injury caused by an unreasonably dangerous product.”

Spain v. Brown & Williamson Tobacco Corp., 872 So. 2d 101, 111 (Ala. 2003)

(answering a question certified by the Eleventh Circuit); see also 363 F.3d 1183, 1198

(11th Cir. 2004) (applying that answer to hold that a claim based on the health effects

of cigarettes could not be dismissed under Alabama law merely because the cigarettes

served their ordinary function of allowing the user to smoke).

      However, at least one court in this District has convincingly found that, even

where a health product causes injury when consumed or otherwise placed within the

user’s body, the implied warranty of merchantability is not breached so long as that

product serves a purpose apart from consumption. Houston, 16 F. Supp. 3d at 1346–

47 (citing Spain, 872 So. 2d at 111; Allen v. Delchamps, Inc., 624 So. 2d 1065, 1066–

67 (Ala. 1993); Shell v. Union Oil Co., 489 So. 2d 569, 572 (Ala. 1986)). In Houston,

the plaintiff alleged that a pregnancy prevention device was so dangerous as to be

unmerchantable where its use was linked to development of a condition called

“pseudotumor cerebri.” Id. at 1343–44. The device itself allowed “treatment of

heavy menstrual bleeding in women who choose to use intrauterine contraception as

their method of contraception.” Id. at 1347. Although allegedly dangerous, there was

no indication that the device failed to serve its primary purpose.


                                    Page 18 of 22
      The court in Houston found that the ill effects of the device did not breach the

implied warranty of merchantability. The court relied upon Shell, 624 So. 2d at 572,

where the Alabama Supreme Court held that the U.C.C.’s warranty for commercial

fitness does not mandate sellers to ensure the user’s safety provided that the product

serves its commercial purpose. Houston, 16 F. Supp. at 1346. It also distinguished the

contrary holdings in Spain Park and Delchamps as involving products that had no

purpose apart from consumption. Id. (citing Spain Park, 872 So. 2d at 111

(cigarettes); Delchamps, 624 So. 2d at 1066–67 (food products)). Because the device

in Houston had “a clear function other than consumption,” and because there was

no indication that it failed to achieve that function, the court granted the defendant’s

motion to dismiss the plaintiff’s implied warranty of merchantability claim. Id.

      The holding in Houston is instructive in the instant case. Here, Todd alleges

that Lyrica causes severe health issues after prolonged use by patients. The ordinary

purpose of Lyrica, according to Todd’s complaint, is to treat fibromyalgia. Thus, as

in Houston, the instant case involves a product, the ordinary purpose of which goes

beyond mere consumption by the user.

      Unless Lyrica also failed in its ordinary purpose of treating fibromyalgia,

Todd cannot state a viable claim for breach of an implied warranty of

merchantability. However, Todd’s FAC does not allege that Lyrica was ineffective

in treating fibromyalgia; she instead alleges only the severe health issues that result.
                                     Page 19 of 22
It is entirely possible that such side-effects indicate a failure to treat the symptoms

of fibromyalgia, but the FAC does not provide enough information from which the

Court could reasonably make such an inference. As pleaded, the FAC does not

indicate that the scope of the implied warranty is broad enough to encompass the

injuries that Todd has suffered. The FAC thus fails to state a claim for breach of an

implied warranty of merchantability.

      Accordingly, although Todd’s claim for breach of express warranty survives,

her implied warranty claims are both due to be dismissed. The Court notes that Todd

has neither requested leave to amend her complaint nor made any attempt to replead

her implied warranty claims to correct the errors raised in this Court’s prior Order.

The Court will therefore dismiss her implied warranty claims with prejudice.

  e. TODD’S CONSUMER PROTECTION CLAIM

      Finally, Todd has once again failed to allege facts sufficient to state a plausible

claim under consumer protection laws. This Court previously directed her to “amend

her complaint to further allege the legal basis for such claims.” (Doc. 17 at 10.) In

her FAC, Todd alleges that Pfizer “violated consumer protection laws through their

use of false and misleading misrepresentations or omissions of material fact relating

to the safety of Lyrica.” (Doc. 18 at ¶ 181.) However, her FAC still does not cite any

specific consumer protection law alleged to have been violated by Pfizer’s conduct.

Without any hint of the legal basis for her claim, the Court cannot address the

                                    Page 20 of 22
plausibility of this claim.

      Because Todd has made no effort to address the deficiencies in this claim as

instructed by the Court, her claim under the consumer protection laws is due to be

dismissed with prejudice.


   IV.    CONCLUSION

      For the reasons stated above, Pfizer’s motion to dismiss (doc. 19) is

GRANTED IN PART and DENIED IN PART. Todd’s claims for AEMLD (insofar

as this claim is based on defective design), negligent design, breach of implied

warranties, and violation of consumer protection laws are DISMISSED WITH

PREJUDICE. All other claims remain pending.

      Finally, the parties have failed to submit a Report of Parties’ Planning meeting

within the deadlines set forth by the Federal Rules of Civil Procedure and this

Court’s Uniform Initial Order. The parties are hereby ORDERED to immediately

meet and confer and to file a Report of Parties’ Planning Meeting with the Court

within twenty-one (21) days from the date of this Order. Failure to submit a timely

report as ordered may result in dismissal of this action.




                                    Page 21 of 22
DONE and ORDERED on December 18, 2019.


                                _____________________________
                                      L. Scott Coogler
                                 United States District Judge
                                                                199455




                      Page 22 of 22
